Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 16
b.	Pending: 1-23

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 3/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Fig. 9 or Specification does not correspond to the method steps recited in the above claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


				STEP 1: Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. The Supreme Court, however, has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “Laws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLS Bank Int’, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excepted category, we are guided by the Supreme Court’s two-step framework, described in Alice (see id. at217—18), and Mayo Collaborative Services v. Prometheus Laboratories, Inc.,566 U.S. 66, 75—77 (2012). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219.

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (id. at 219-20; Bilski v. Kappos, 561 U.S. 593, 611 (2010)); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dying, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1854))); and manufacturing flour (Benson, A409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). If a
claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221. “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (quoting Mayo, 566 U.S. at 77).

In January 2019, the PTO published revised guidance on the application of Section 101. The Manual of Patent Examining procedure (“MPEP”) now incorporates this revised guidance and subsequent updates at § 2106 (9th ed. Rev. 10.2019, rev. June 2020). Under MPEP § 2106, we first look to whether a claim recites (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”); and (2) additional elements that integrate the judicial exception into a practical application (“Step 2A, Prong Two”). MPEP § 2106.04(a), (d). Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim (3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field, or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 2A, Prong One --- The Judicial Exception
Under Step 2A, Prong One, we first look to whether the claim recites a judicial exception to the statutory categories of patent-eligible subject matter, including one of the following groupings of abstract ideas:
(1) mathematical concepts, e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; 
(2) mental processes, e.g., concepts performed in the human mind, including observations, evaluations, judgments, and opinions; and 
(3) certain methods of organizing human activity. See Guidance, 84 Fed. Reg. at 52.
The Supreme Court has established that a mathematical concept without more does not constitute patent-eligible subject matter. See Flook, 437 U.S. at 587-96 (“Here it is absolutely clear that respondent’s application contains no claim of patentable invention. . .. Respondent’s application simply provides a new and presumably better method for calculating alarm limit values.”); Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention... .”).

Claims 1, 9 and 16 are directed to an abstract idea. Specifically, representative claim 1 recites:
	An electronic device comprising: 
a first data processing circuit configured to detect logic levels of bits that are included in a first data and generate a first internal data by inverting the logic levels of the first data when a number of bits in the first data that have a predetermined logic level is equal to or greater than a preset number; and
a second data processing circuit configured to detect logic levels of bits that are included in a second data and generate a second internal data by inverting the logic levels of the second data when a number of bits in the second data that have the predetermined logic level is equal to or greater than the preset number.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Each of these limitations sets forth an abstract idea in the form of a mathematical concept. “detect” merely describes a mathematical concept. “inverting … number of bits in the first data that have a predetermined logic level is equal to or greater than a preset number” also sets forth a mathematical calculation. Like the claims in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016), claim 1 focuses on collecting information, which, as such, is an intangible. Collecting information does not change the character of the information. Id.
Under the Guidance, “mental processes” are defined as concepts performed in the human mind, with examples including observations, evaluations, judgments, and opinions. Guidance, 84 Fed. Reg. at 52. Limitations in claim 1 that recite detect, inverting or comparing whether the number is equal to or greater than, etc., fall into the mental process category, as they require observations and evaluations that can be done in the human mind or with no more than a generic computer. “But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Elec. Power Grp., 830 F.3d at 1355.
Claim 1 thus recites mathematical concepts and mental processes, which are abstract ideas, which are judicial exceptions.

Step 2A, Prong Two --- Integration into a Practical Application
Having determined that claim 1 recites the abstract ideas of mathematical concepts and mental processes, we next look to determine whether the claim recites “additional elements that integrate the judicial exception into a practical application.” Guidance, 84 Fed. Reg. at 53-54. Integration into a practical application requires considering whether additional elements, individually or in combination, “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Id. at 53. The additional elements are the limitations in addition to the limitations that contain a judicial exception. Id. at 54-55; October 2019 Update 12. The October 2019 Update further explains that “[a]n important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology.” October 2019 Update 12. Limitations that are not indicative of “integration into a practical application” include adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); and generally linking the use of the judicial exception to a particular technological environment or field of use (see id. § 2106.05(h)). See Guidance, 84 Fed. Reg. at 54-55 (“Prong Two”).
In addition to abstract ideas, claim 1 recites the following elements:
An electronic device comprising: a first data processing circuit… and a second data processing circuit. These elements do not integrate the judicial exception into a practical application, but rather contribute to mere data processing, which “cannot make an otherwise nonstatutory claim statutory.” CyberSource Corp. v. Retail Decisions, Inc.,654 F.3d 1366, 1375 (Fed. Cir. 2011). The focus of claim 1 is not on an improvement in computers (processors) or other technology, but on using conventional technology to detect different sets of data obtained—one by a first processing circuit , another by a second processing circuit --- which amounts to a judicial exception. Mere physicality or tangibility of the additional elements is not a relevant consideration in Step 2B. MPEP $2106.05(D(A) (citing 4fice, 873 US, at 224). 
Additional elements in claim 1 do not integrate the abstract ideas into a practical application. 

Step 2B --- Inventive Concept
The final step in our § 101 analysis, having determined that claim 1 is directed to an abstract idea, is evaluating whether additional elements in claim 1, individually and in combination, amount to significantly more than the judicial exception. Guidance, 84 Fed. Reg. at 56. 
The additional “electronic device” and “first/second data processing circuit” elements, when considered individually and as an ordered combination, do not amount to significantly more than the judicial exception. These elements, alone or together, fail to reflect any improvement in accuracy of detecting data. See Spec. and Drawings. These elements together perform the well-understood, routine, and conventional functions claimed at a high level of generality of detecting and inverting data. See claim rejection with Muto Minoru (GB 2277237 A).
In view of our analysis under the steps of the PTO’s Revised Guidance as updated in October 2019, we conclude that claim 1 is directed to patent ineligible subject matter. For exact similar reasons, independent claims 9 and 16 are directed to patent ineligible subject matter. All the dependent claims 2-8, 10-15 and 17-23 are directed to patent ineligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muto Minoru (GB 2277237 A).

Regarding independent claim 1, Muto discloses an electronic device (Figs. 1-16) comprising: 
a first data processing circuit configured to detect logic levels of bits that are included in a first data and generate a first internal data by inverting the logic levels of the first data when a number of bits in the first data that have a predetermined logic level is equal to or greater than a preset number (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output); and 
a second data processing circuit configured to detect logic levels of bits that are included in a second data and generate a second internal data by inverting the logic levels of the second data when a number of bits in the second data that have the predetermined logic level is equal to or greater than the preset number (Fig. 16 and Specification describes that the network has a duplicated configuration of loop F and loop R. Even when a fault such as disconnection of a line occurs in one of the loops, therefore, a data transmission can be continued with using the other loop. Each of stations A to D comprises a CPU, a transmitting unit and a receiving unit f or loop F, and a transmitting unit and a receiving unit f or loop R. For example, a signal transmitted from the transmitting unit of station A is received by the receiving unit of station B, and then transmitted from the transmitting unit of station B to the receiving unit of station C. In this way, a 10- z signal is sequentially transmitted in a forward direction to the stations in loop F. Transmission in the opposite (reverse) direction is by loop R. So there are two data processing units).
Further, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 2, Muto discloses all the elements of claim 1 as above and further
the first data processing circuit generates the first internal data by non-inverting the logic levels of the first data when the number of bits in the first data that have the predetermined logic level is less than the preset number, and the second data processing circuit generates the second internal data by non-inverting the logic levels of the second data when the number of bits in the second data that have the predetermined logic level is less than the preset number (In the communication system according to the invention, transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted. That means both ways of inverting and non-inverting options are there).

Regarding claim 4, Muto discloses all the elements of claim 1 as above and further
the first data processing circuit generates the first internal data by aligning and parallelizing the first data that is input in series, and the second data processing circuit generates the second internal data by aligning and parallelizing the second data that is input in series (Figs. 1, 5 describes the parallel-serial converter 2203 is output to the transmission line 701).

Regarding independent claim 16, Muto discloses electronic device (Figs. 1-16) comprising: 
a controller (Figs. 1, 5, 7, 11, 13 and 16 show that CPUs) configured to output a first data through a first transmission line, and output a second data through a second transmission line (Fig. 13 is a block diagram showing in detail a CPU 500 and a transmitting unit 600 for loop F of station B 200, and a receiving unit 800 and a CPU 900 for loop F of station C 300. In the figure, the transmitting unit 600 of station B 200 and the receiving unit 800 of station C 300 are connected to each other through a transmission line 701. As shown in Fig. 16, f or each of loops F and R, station B 200 comprises the receiving unit 6000, the CPU 500 and the transmitting unit 600. The numbers 200-204, 6000-6004, etc. represent stations and units concerned with i-t- different embodiments, as explained hereinafter. In Fig. 13, among of these units, only the CPU 500 and the transmitting unit 600 for loop F are shown, and the receiving unit 6000 for loop F is not shown. Similarly, for each of loops F and R, station C 300 comprises the receiving unit 800, the CPU 900 and the transmitting unit 8000. In Fig. 13, among of these units, only the receiving unit 800 and the CPU 900 for loop F are shown, and the transmitting unit 8000 for loop F is not shown); and 
a semiconductor device configured to store first internal data that is generated by inverting logic levels of the first data when the number of bits in the first data that have a predetermined logic level is equal to or greater than a preset number (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output), and store second internal data that is generated by inverting logic levels of the second data when the number of bits in the second data that have the predetermined logic level is equal to or greater than a preset number (Fig. 16 and Specification describes that the network has a duplicated configuration of loop F and loop R. Even when a fault such as disconnection of a line occurs in one of the loops, therefore, a data transmission can be continued with using the other loop. Each of stations A to D comprises a CPU, a transmitting unit and a receiving unit f or loop F, and a transmitting unit and a receiving unit f or loop R. For example, a signal transmitted from the transmitting unit of station A is received by the receiving unit of station B, and then transmitted from the transmitting unit of station B to the receiving unit of station C. In this way, a 10- z signal is sequentially transmitted in a forward direction to the stations in loop F. So there are two data processing units).
Further, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 3, 5, 7, 9-10, 12-15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muto Minoru (GB 2277237 A) in view of Kondo et al. (US 10146719).

Regarding claim 3, Muto discloses all the elements of claim 1 as above and But Muto does not disclose the first and second data processing circuits are positioned in a memory region with a memory cell array in which the first and second internal data are stored.
However, Kondo teaches the first and second data processing circuits are positioned in a memory region with a memory cell array in which the first and second internal data are stored (Fig. 4A shows memory device 1 may include the IF chip 11 and a core chip 12 that are stacked with each other. In some embodiments, one or more other core chips may further be stacked with one another over the core chip 12).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kondo to Muto such that the first and second data processing circuits are positioned in a memory region with a memory cell array in which the first and second internal data are stored in order to provide apparatuses and methods of data communication between semiconductor chips as taught by Kondo ([Abstract]).

Regarding claim 5, Muto discloses all the elements of claim 1 as above and further the first data processing circuit comprises: 
a first data buffer configured to generate a first transfer data by receiving the first data; 
a first alignment circuit configured to generate a first alignment data by aligning and parallelizing the first transfer data that is input in series (Fig. 1 shows parallel-serial converter 2203); 
a first data detection circuit configured to generate a first detection signal by detecting the number of bits in the first alignment data that have the predetermined logic level (Fig. 1 describes that counter 2206 detects the number of consecutive “1s" or "0s" of the reception signal. The reference numeral 2208 designates a comparison value generator for generating a comparison value "8'1, 2207 designates a digital comparator which compares the output of the counter 2206 with the output of the comparison value generator 2208 and checks whether or not the value of the counter 2206 exceeds "8", and 901 designates a CPU for controlling station C 301. The receiving unit 801 of station C 301 consists of the receiver 109, the differential circuit 2209, the counter 2206, the comparison value generator 2208, and the digital comparator 2207. The counter 2206, the digital comparator 2207, the comparison value generator 2208, and the differential circuit 2209 constitute the fault detection unit); and 
a first data transformation circuit configured to generate the first internal data by inverting or non-inverting the first alignment data based on the first detection signal (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output).
Muto is silent about a first data buffer configured to generate a first transfer data by receiving the first data; 
However, Kondo teaches a first data buffer configured to generate a first transfer data by receiving the first data (Fig. 4A describes the host DBI encoder 21 may provide Dcur without inversion to an output buffer 211 coupled to data nodes 261 from a data output node (Do) and may further provide a DBI bit “0” indicative of “no DBI encoding” to an output buffer 212 coupled to a DBI node 262 from a DBI output node (DBIo), if the number of the data bits which transition from Dpre to Dcur is fewer than a half of the number of the data bits to be transmitted); 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kondo to Muto such that a first data buffer configured to generate a first transfer data by receiving the first data in order to provide apparatuses and methods of data communication between semiconductor chips as taught by Kondo ([Abstract]).

Claim 7 is basically claim 5 with multiple instantiation of various elements. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding independent claim 9, Muto discloses an electronic device (Figs. 1-16) comprising: 
a control circuit positioned in a peripheral region (Figs. 1, 5, 7, 11, 13 and 16 show that CPUs are positioned in a peripheral region), and configured to generate a data inversion enable signal that is enabled to control a data bus inversion operation on data and an internal data in a write operation and a read operation; and 
a data processing circuit, positioned in a memory region, configured to store the internal data that is generated by inverting or non-inverting logic levels of the data based on a result of detecting the number of bits in the data that is input from an exterior that have a predetermined logic level when the data inversion enable signal is enabled in the write operation, configured to generate the data by inverting or non-inverting logic levels of the internal data based on a result of detecting the number of bits in the internal data that is stored in an interior that have the predetermined logic level when the data inversion enable signal is enabled in the read operation, and configured to output the data to the exterior (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output).
Muto is silent about generate a data inversion enable signal that is enabled to control a data bus inversion operation on data and an internal data in a write operation and a read operation; and a memory region,
However Kondo teaches generate a data inversion enable signal that is enabled to control a data bus inversion operation on data and an internal data in a write operation and a read operation (col:3-4; line:55-67 and 1-15also col:5; line:10-25); and a memory region (Fig. 4A shows memory device 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kondo to Muto such that generate a data inversion enable signal that is enabled to control a data bus inversion operation on data and an internal data in a write operation and a read operation; and a memory region in order to provide apparatuses and methods of data communication between semiconductor chips as taught by Kondo ([Abstract]).

Regarding claim 10, Muto and Kondo together disclose all the elements of claim 9 as above and through Kondo further
the peripheral region is a region in which circuits for controlling an operation of the electronic device are positioned, and the memory region is a region with a memory cell array in which the internal data is stored (Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kondo to modified Muto such that the peripheral region is a region in which circuits for controlling an operation of the electronic device are positioned, and the memory region is a region with a memory cell array in which the internal data is stored in order to provide apparatuses and methods of data communication between semiconductor chips as taught by Kondo ([Abstract]).

Regarding claim 12, Muto and Kondo together disclose all the elements of claim 9 as above and through Muto further
the data processing circuit comprises: a first data processing circuit configured to, in the write operation, detect logic levels of bits that are included in first data, and generate first internal data by inverting the logic levels of the first data when the number of bits in the first data that have the predetermined logic level is equal to or greater than a preset number (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output); and 
a second data processing circuit configured to, in the write operation, detect logic levels of bits that are included in second data, and generate second internal data by inverting the logic levels of the second data when the number of bits in the second data that have the predetermined logic level is equal to or greater than the preset number (Fig. 16 and Specification describes that the network has a duplicated configuration of loop F and loop R. Even when a fault such as disconnection of a line occurs in one of the loops, therefore, a data transmission can be continued with using the other loop. Each of stations A to D comprises a CPU, a transmitting unit and a receiving unit f or loop F, and a transmitting unit and a receiving unit f or loop R. For example, a signal transmitted from the transmitting unit of station A is received by the receiving unit of station B, and then transmitted from the transmitting unit of station B to the receiving unit of station C. In this way, a 10- z signal is sequentially transmitted in a forward direction to the stations in loop F. So there are two data processing units).
Further, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 13, Muto and Kondo together disclose all the elements of claim 12 as above and through Muto further
the first data processing circuit generates the first internal data by non-inverting the logic levels of the first data when the number of bits in the first data that have the predetermined logic level is less than the preset number, and the second data processing circuit generates the second internal data by non-inverting the logic levels of the second data when the number of bits in the second data that have the predetermined logic level is less than the preset number (In the communication system according to the invention, transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted. That means both ways of inverting and non-inverting options are there).

Regarding claim 14, Muto and Kondo together disclose all the elements of claim 9 as above and through Muto further
the data processing circuit comprises: a first data processing circuit configured to, in the read operation, detect logic levels of bits that are included in first internal data and generate first data by inverting the logic levels of the first internal data when the number of bits in the first internal data that have the predetermined logic level is equal to or greater than a preset number; and a second data processing circuit configured to, in the read operation, detect logic levels of bits that are included in second internal data and generate second data by inverting the logic levels of the second internal data when the number of bits in the second internal data that have the predetermined logic level is equal to or greater than the preset number (Fig. 16 and Embodiments 1-4).

Claim 15 is basically repetition of claim 13. 

Regarding claim 17, Muto discloses all the elements of claim 16 as above and further the semiconductor device comprises: 
a first data processing circuit, positioned between the first transmission line and a memory cell array, configured to detect logic levels of bits that are included in the first data and configured to generate the first internal data by inverting the logic levels of the first data when the number of bits in the first data that have the predetermined logic level is equal to or greater than the preset number (According to Embodiments 1 to 4, w.r.t, Fig. 16 it is being described that transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted, and in succession bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output); and
a second data processing circuit, positioned between the second transmission line and the memory cell array, configured to detect logic levels of bits that are included in the second data and configured to generate the second internal data by inverting the logic levels of the second data when the number of bits in the second data that have the predetermined logic level is equal to or greater than the preset number (Fig. 16 and Specification describes that the network has a duplicated configuration of loop F and loop R. Even when a fault such as disconnection of a line occurs in one of the loops, therefore, a data transmission can be continued with using the other loop. Each of stations A to D comprises a CPU, a transmitting unit and a receiving unit f or loop F, and a transmitting unit and a receiving unit f or loop R. For example, a signal transmitted from the transmitting unit of station A is received by the receiving unit of station B, and then transmitted from the transmitting unit of station B to the receiving unit of station C. In this way, a 10- z signal is sequentially transmitted in a forward direction to the stations in loop F. Transmission in the opposite (reverse) direction is by loop R. So there are two data processing units).
And Kondo teaches a first data processing circuit, positioned between the first transmission line and a memory cell array; and a second data processing circuit, positioned between the second transmission line and the memory cell array (Fig. 4A shows encoders and decoders positioned between transmission lines and array).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kondo to Muto such that a first data processing circuit, positioned between the first transmission line and a memory cell array; and a second data processing circuit, positioned between the second transmission line and the memory cell array in order to provide apparatuses and methods of data communication between semiconductor chips as taught by Kondo ([Abstract]).

Regarding claim 18, Muto and Kondo together disclose all the elements of claim 17 as above and through Muto further
the first data processing circuit generates the first internal data by non-inverting the logic levels of the first data when the number of bits in the first data that have the predetermined logic level is less than the preset number, and the second data processing circuit generates the second internal data by non-inverting the logic levels of the second data when the number of bits in the second data that have the predetermined logic level is less than the preset number (In the communication system according to the invention, transmission data in which the number of consecutive bits of the same logical level is less than a first predetermined number is transmitted, and a transmitting station comprises fixed bit pattern output means for repeating an operation in which bits of the same logical level and of a number which is equal to or greater than the first predetermined number are consecutively output, the logical level is then inverted. That means both ways of inverting and non-inverting options are there).

Regarding claim 19, Muto and Kondo together disclose all the elements of claim 17 as above and through Muto further
the first data processing circuit generates the first internal data by aligning and parallelizing the first data that is input in series, and the second data processing circuit generates the second internal data by aligning and parallelizing the second data that is input in series (Figs. 1, 5 describes the parallel-serial converter 2203 is output to the transmission line 701).

Claim 20 is basically repetition of claim 5.

Claim 22 is basically claim 20 with multiple instantiation of various elements. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) --- Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muto Minoru (GB 2277237 A) in view of Kondo et al. (US 10146719) and Shin (US 20050141279).
Regarding claim 11, Muto and Kondo together disclose all the elements of claim 9 as above and through Shin further the control circuit comprises: a read write control circuit configured to generate a write signal that is enabled to enter the write operation and a read signal that is enabled to enter the read operation (Fig. 5A shows read/write controller and enable signals); and 
Also Muto discloses a data inversion control circuit configured to generate the data inversion enable signal that is enabled when any one of the write signal and the read signal is enabled (Fig. 16 and embodiments 1-4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Shin to modified Muto such that the control circuit comprises: a read write control circuit configured to generate a write signal that is enabled to enter the write operation and a read signal that is enabled to enter the read operation in order to provide data access circuit of a semiconductor memory device in which data is read and written via all multiple ports in a semiconductor memory device having a multi-port structure as taught by Shin ([0003]).

21. The electronic device according to claim 20, wherein the first data detection circuit comprises: a first detection circuit configured to generate a first group of a first pre-detection signal by detecting logic levels of a first group of bits that are included in the first alignment data when a data inversion enable signal is enabled; a second detection circuit configured to generate a second group of the first pre-detection signal by detecting logic levels of a second group of bits that are included in the first alignment data when the data inversion enable signal is enabled; and a first detection signal generation circuit configured to generate the first detection signal by detecting logic levels of the first and second groups of the first pre-detection signal.

23. The electronic device according to claim 22, wherein the second data detection circuit comprises: :5 a third detection circuit configured to generate a first group of a second pre-detection signal by detecting logic levels of a first group of bits that are included in the second alignment data when a data inversion enable signal is enabled; a fourth detection circuit configured to generate a second group of the second pre-detection signal by detecting logic levels of a second group of bits that are included in the second alignment data when the data inversion enable signal is enabled; and a second detection signal generation circuit configured to generate the second detection signal by detecting logic levels of the first and second groups of the second pre-detection signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/7/2022